Case 2:18-cv-03035-JAK-AGR Document 39 Filed 10/03/18 Page 1 of 3 Page ID #:312




 1 SAN DIEGO IP LAW GROUP LLP
   Trevor Q. Coddington, Ph.D. (CSB NO. 243,042)
 2
   Donny K. Samporna (CSB NO. 316,456)
 3 703 Palomar Airport Rd., Suite 210
   Carlsbad, CA 92011
 4
   (442) 325-1024
 5
   Attorneys for Plaintiff Confident Technologies, Inc.
 6
 7 SNELL &WILMER L.L.P.
   Keith M. Gregory (SBN: 117837)
 8 350 Grand Ave., Suite 3100
   Los Angeles, CA 90071
 9 (213) 929-2500
10 ROTHWELL FIGG ERNST & MANBECK, P.C.
11 Steven Lieberman (Pro Hac Vice)
   Sharon Davis (Pro Hac Vice)
12 Benjamin Holt (Pro Hac Vice)
13 607 14th Street, N.W., Suite 800
   Washington, DC 20005
14 (202) 783-6040
15
   Attorneys for Defendant Fandango Media, LLC
16
17                         UNITED STATES DISTRICT COURT
18                       CENTRAL DISTRICT OF CALIFORNIA
19
     CONFIDENT TECHNOLOGIES, INC.               Case No. 2:18-cv-03035-JAK-AGR
20
                        Plaintiff,              The Honorable John A. Kronstadt
21
                v.                              JOINT APPLICATION TO
22                                              MODIFY ORDER [DKT. 38]
     FANDANGO MEDIA, LLC,
23
                        Defendant.
24
25
26
27
28                                                             Case No. 2:18-cv-03035-JAK-AGR
                                                          JOINT APPLICATION TO MODIFY ORDER
     4823-9191-5126
Case 2:18-cv-03035-JAK-AGR Document 39 Filed 10/03/18 Page 2 of 3 Page ID #:313




 1                        JOINT APPLICATION TO MODIFY ORDER
 2             On September 18, 2018, Plaintiff Confident Technologies, Inc. and Defendant
 3 Fandango Media, LLC (collectively, the “Parties”) filed a Notice of Settlement with
 4 the Court. On September 19, 2018, the Court entered an Order Dismissing Case
 5 Without Prejudice and retained jurisdiction for 14 days (Dkt. 38) (“Order”). Pursuant
 6 to the Court’s Order and Civil L.R. 16-14, the Parties jointly request that the Court
 7 modify the Order to retain jurisdiction in this matter for an additional 28 days from
 8 October 3, 2018 through October 31, 2018. Good cause exists for this joint
 9 application since the Parties have reached a finalized agreement and the additional
10 time requested will allow the Parties to execute said final settlement agreement in this
11 matter and will further allow time for the Parties to comply with the terms of the
12 agreement and file dismissal papers, as detailed below.
13             Since the Court’s Order, the Parties have exchanged six separate drafts of the
14 settlement agreement on the following dates: September 17, 18, 21, 25, and 27; and
15 October 2. Additionally, the Parties held telephonic calls on September 24 and
16 October 3 to negotiate settlement terms. Through these efforts, the Parties have
17 reached a finalized settlement agreement but were unable to have the finalized
18 agreement fully executed by October 3, 2018.
19             Although no agreement has been executed, the Parties have agreed on the
20 finalized terms of the agreement to submit to their clients for execution and
21 compliance. The Parties are working diligently to execute the finalized settlement
22 agreement and to fully comply with the terms therein. Under the terms of the
23 finalized agreement, the voluntary dismissal would be filed no later than October 31,
24 2018.
25             For these reasons, the Parties jointly request that the Order be modified to
26 extend jurisdiction through October 31, 2018.
27
28
                                                    2             Case No. 2:18-cv-03035-JAK-AGR
                                                              JOINT APPLICATION TO MODIFY ORDER
     4823-9191-5126
Case 2:18-cv-03035-JAK-AGR Document 39 Filed 10/03/18 Page 3 of 3 Page ID #:314




 1
     Dated: October 3, 2018                     ROTHWELL, FIGG, ERNST &
 2
                                                MANBECK, P.C.
 3
                                                By: /s/ *
 4
                                                      Steven Lieberman
 5
                                                Attorneys for Defendant
 6                                              Fandango Media, LLC
 7
     Dated: October 3, 2018                     SNELL & WILMER L.L.P.
 8
 9
                                                By: /s/ KeithM. Gregory
10                                                      Keith M. Gregory
11                                              Attorneys for Defendant
                                                Fandango Media, LLC
12
13 Dated: October 3, 2018                       SAN DIEGO IP LAW GROUP LLP
14
                                                By: /s/ *
15                                                    Donny Samporna
16                                              Attorneys for Plaintiff
                                                Confident Technologies, Inc.
17
   * Pursuant to Local Rule 5-4.3.4(a)(2)(i), the filer attests that the signatories concur in the filing’s
18 content and have authorized the filing.
19
20
21
22
23
24
25
26
27
28
                                                         3               Case No. 2:18-cv-03035-JAK-AGR
                                                                    JOINT APPLICATION TO MODIFY ORDER
     4823-9191-5126
